Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 12-15 and 17-20 are currently pending in the instant application.  Applicants have cancelled claim 16 in an amendment filed on June 14, 2022.  Claims 17-18 are rejected and claims 12-15, 19 and 20 are considered allowable in this Office Action.

I.	Response to Remarks
Applicants’ amendment, filed on June 14, 2022, has overcome the rejection of claims 12, 13, 16 and 19 under 35 USC 102(b) as being anticipated by Vidal Juan, et al. (WO 2007/039297 A1) and the objection of claims 14, 15, 17, 18 and 20 as being dependent upon a rejected based claim.  The above rejection and objection have been withdrawn.

II.	Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 17 contains the limitation that n is 4 which means there has to be 4 R1 substituents on the 6-membered ring of the bicyclic ring system but then it says that each Z can be C or N but can not contain more than 2 N in the following formula.  The Z’s are placed in the ring where each Z has a double bond and a single bond bonded to the atom. When Z is N, the N atom cannot have a substituent attached to it since it already has 3 bonds. Therefore, n could not be 4 in that instance.  So it is unclear what Applicants are attempting to claim in the claimed invention. The way that the claim reads now each Z can only be C because that would allow for each of them to have a substituent since n is 4.  For the reasoning above, the claims are considered indefinite.  Applicants are suggested to amend claim 17 so that Z can only be C and not N so that the limitation n is 4 can be satisfied. 


III.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626